United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1893
Issued: January 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 26, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 20, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly paid appellant compensation for wage loss
commencing November 26, 1997.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 The Board affirmed a December 12,
2007 decision denying merit review of a December 6, 2006 Office decision regarding suspension
of compensation and an overpayment of compensation. A history of the case was provided in
the Board’s prior decision and is incorporated herein by reference.
1

Docket No. 08-1074 (issued December 15, 2008).

With respect to wage-loss compensation, in an October 19, 2005 memorandum, the
Office discussed issues raised by appellant. It stated that, for the 64 hours of compensation
claimed from December 21 to 24, 1998 and February 16 to 19, 1999, appellant was not entitled
to compensation because she had taken paid leave on those dates. Regarding the deduction of
heath insurance premiums, the Office acknowledged that errors had occurred. Appellant had
selected single coverage, enrollment code P41, but for the periods November 26 to December 31,
1997 and March 30, 1998 to July 16, 1999, it had deducted a higher amount for enrollment code,
P42. She was advised she would receive direct payments for the amount erroneously deducted.
The Office noted that appellant made an enrollment change and that as of January 1, 2003
deductions were made based on enrollment code 801. It was also noted that for certain periods
no health insurance premium deductions were made and the issue of an overpayment of
compensation would be developed. In addition, the Office noted that appellant was not entitled
to augmented compensation as she reported her granddaughters as dependents.
Appellant requested that the Office issue a formal decision on the compensation issues
discussed in the October 19, 2005 memorandum. By decision dated August 16, 2007, the Office
found that appellant was not entitled to any additional compensation based on insurance
deductions since November 26, 1997. Appellant requested an oral hearing, which was held on
January 7, 2008. In a decision dated March 20, 2008, the hearing representative affirmed the
August 16, 2007 decision.
LEGAL PRECEDENT
The regulations of the Office of Personnel Management (OPM), which administer the
Federal Employee Health Benefits (FEHB) Program, provide guidelines for the registration,
enrollment and continuation of enrollment for federal employees. In this connection, 5 C.F.R.
§ 890.502(b)(1) provides: “An employee or annuitant is responsible for payment of the
employee’s share of the cost of enrollment for every pay period during which the enrollment
continues. In each pay period for which health benefits withholdings or direct premium
payments are not made but during which the enrollment of an employee or annuitant continues,
he or she incurs an indebtedness due to the United States in the amount of the proper employee
withholding required for that pay period.”
ANALYSIS
On appeal, appellant primarily discusses two issues: (1) the deductions of health benefit
insurance (HBI) premiums, and (2) wage-loss compensation claimed from December 21 to 24,
1998 and February 16 to 19, 1999. Addressing the first issue, the Board notes that for periods
the Office did not deduct HBI premiums, such as from January 1 to March 27, 1998, or
October 20, 2001 to December 31, 2002, these periods were developed as an overpayment of
compensation and were not addressed by the decisions on appeal. As to the periods
November 26 to December 31, 1997 and March 30, 1998 to July 16, 1999, the Office deducted
HBI premiums based on enrollment code P42 (family coverage). The health benefits enrollment
form (SF 2809) indicated that appellant was enrolled in P41 (single coverage) as of
January 4, 1997. Therefore appellant was originally underpaid for these periods as excessive
HBI deductions were made.

2

The Office, however, acknowledged the error in its October 19, 2005 memorandum. A
payment of $197.18 was made for the period November 26 to December 31, 1997, and a
payment of $1,279.10 was issued for the period March 30, 1998 to July 16, 1999. These
payments were made to reimburse appellant for the excessive deductions in the original
compensation payments. As of January 1, 2003, the Office deducted HBI premiums based on
enrollment code 801, in accord with the SF 2809 filed by appellant on December 13, 2002.
There is no probative evidence of record that appellant was entitled to additional compensation
based on the erroneous deduction of HBI premiums.
As to the claim for compensation for 64 hours from December 21 to 24, 1998 and
February 16 to 19, 1999, the Office made only a brief finding that appellant had used paid leave
for those periods. A CA-7a (time analysis form) dated October 25, 2001 initially showed
appellant used paid leave. Even if appellant used paid leave, she is not precluded from claiming
compensation for wage loss.2 The Office must adjudicate the claim for compensation and make
a determination as to whether an employment-related disability for the claimed period is
established.3 Moreover, a September 30, 2002 CA-7a showed that appellant used leave without
pay for the relevant periods. On remand the Office should make a proper determination as to
compensation for wage loss from December 21 to 24, 1998 and February 16 to 19, 1999.
The Board will address two remaining issues raised by appellant. As to augmented
compensation, the evidence of record indicated that appellant reported her granddaughters as
dependents. Under 5 U.S.C. § 8110, a granddaughter is not included as a dependent and
therefore there is no evidence that appellant was entitled to augmented compensation under that
section. On appeal appellant generally asserted that life insurance deductions were incorrect,
without providing any evidence or argument as to why she felt the deductions were incorrect. In
the absence of probative evidence, the Board finds no error regarding life insurance deductions.
CONCLUSION
There is no evidence that appellant is entitled to additional compensation based on an
incorrect deduction for HBI premiums. The case will be remanded for a proper decision
regarding entitlement to compensation for wage loss from December 21 to 24, 1998 and
February 16 to 19, 1999.

2

20 C.F.R. § 10.425 (1999) provides an employee may claim compensation for periods of annual and sick leave
that are restorable by the employing establishment.
3

See Glen M. Lusco, 55 ECAB 148 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 20, 2008 and August 16, 2007 are affirmed with respect to
additional compensation based on incorrect insurance deductions. With respect to compensation
from December 21 to 24, 1998 and February 16 to 19, 1999, the decisions are set aside and the
case remanded for further action consistent with this decision of the Board.
Issued: January 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

